DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4, 6-7, 9, 11, 13, 15, 17 have been renumbered claims 5, 13-14, 23, 25, 28, 33 and 39.
Election/Restrictions
Applicant’s election without traverse of Group I and species Formula I in the reply filed on 2/26/21 is acknowledged. Claims 1, 2, 5, 14, 23, 25, 28, 44, 48 and 66 read on the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. US 20130053252 .
Xie et al. teaches a method for sequencing a nucleic acid, said method comprising  in an optionally sealed microreactor combining a single target nucleic acid a primer, a nucleic acid replicating catalyst (thermophilic nucleic acid polymerase), and a single species of nucleotide comprising a first base and a  first label; sequencing said target nucleic acid by detecting incorporation of said nucleotide during template-dependent replication by detecting fluorescence emission resulting from said first label. [0007]; [0014] ; [0161], [0200] and claims.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ju et al. US 20180274024.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Ju et al. discloses a method for sequencing a nucleic acid, including: (i) incorporating in series with a nucleic acid polymerase (such as 9̊ N polymerase [0127] which is viewed to be inclusive of a thermophilic polymerase), within a reaction vessel, one of four different labeled nucleotide analogues into a primer to create an extension strand, wherein the primer is hybridized to the nucleic acid and wherein each of the four different labeled nucleotide analogues include a unique detectable label; (ii) detecting the unique detectable label of each incorporated nucleotide analogue, so as to thereby identify each incorporated nucleotide analogue in the extension strand, thereby sequencing the nucleic acid. (Pages 141-142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwiatkowski US 20020015961 in view of Xie et al. US 20130053252.
Kwiatkowski teaches a hydrocarbyldithiomethyl-modified compound of the Formula: R1--O--CH2--S--S--R2 or a salt thereof wherein R1 is an organic molecule and R2 is a hydrocarbyl useful for protecting and/or blocking hydroxyl groups in organic molecules such as nucleotides. The hydrocarbyldithiomethyl-modified compounds can be used for method of sequencing nucleic acid compounds comprising contacting a target nucleic acid with a primer wherein at least a portion of the primer is complementary to a portion of the target nucleic acid; incorporating a hydrocarbyldithiomethyl-modified nucleotide into the primer; and detecting incorporation of the hydrocarbyldithiomethyl-modified nucleotide, wherein the incorporating step is catalyzed by a DNA polymerase. Useful sequencing methods that may use the method disclosed above include minisequencing and sequencing by synthesis whether performed in isolation or performed as a sequencing array.  (Abstract, pages 1-2).
Kwiatkowski does not specifically teach a thermophilic nucleic acid polymerase

Xie et al. teaches a method for sequencing a nucleic acid, said method comprising  in an optionally sealed microreactor combining a single target nucleic acid a primer, a nucleic acid replicating catalyst (thermophilic nucleic acid polymerase), and a single species of nucleotide comprising a first base and a  first label ;sequencing said target nucleic acid by detecting incorporation of said nucleotide during template-
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermophilic DNA polymerase of Xie et al. for the method of Kwiatkowski as this is well known practice in the art. And Xie et al. teaches they are particularly useful as they typically exhibit negligible activity below 4̊ C. and are highly active above 40̊ C. And as acknowledged by applicants in their own disclosure in [0206-0207]; [0217] and [220] which teaches that any thermophilic DNA polymerases or non-thermophilic DNA polymerase polymerases can be used. 

Claims 1, 2, 5, 14, 23, 25, 28, 44, 48 and 66 is/are rejected under 35 U.S.C. 103 as being obvious over Ju et al. US 20180274024 in view of Kwiatkowski US 20020015961.
The applied reference has a common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Ju et al. discloses a method for sequencing a nucleic acid, including: (i) incorporating in series with a nucleic acid polymerase (such as 9̊ N polymerase [0127] which is viewed to be inclusive of a thermophilic polymerase), within a reaction vessel, one of four different labeled nucleotide analogues into a primer to create an extension strand, wherein the primer is hybridized to the nucleic acid and wherein each of the four 
 Each of the four different labeled nucleotide analogues comprises label attached to the nucleotide via a linker of structure similar to the instant claimed elected linker species where L1 is CH2, L2 is substituted heteroalkylene (see Figure 2, last compound); R5 is a label identical to the ones claimed in claim 44; and  R7 is hydrogen, (See Figures 13A-J).
Ju et al. does not teach said linker-label structure attached to the 3’O-position as claimed.
Kwiatkowski teaches a hydrocarbyldithiomethyl-modified compound of the Formula: R1--O--CH2--S--S--R2 or a salt thereof wherein R1 is an organic molecule and R2 is a hydrocarbyl useful for protecting and/or blocking hydroxyl groups in organic molecules such as nucleotides. The hydrocarbyldithiomethyl-modified compounds can be used for method of sequencing nucleic acid compounds comprising contacting a target nucleic acid with a primer wherein at least a portion of the primer is complementary to a portion of the target nucleic acid; incorporating a hydrocarbyldithiomethyl-modified nucleotide into the primer; and detecting incorporation of the hydrocarbyldithiomethyl-modified nucleotide, wherein the incorporating step is catalyzed by a DNA polymerase. Useful sequencing methods that may use the method disclosed above include minisequencing and sequencing by synthesis whether performed in isolation or performed as a sequencing array.  (Abstract, pages 1-2).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the label at the base or at the 3’-O-position as this is a conventional nucleic acid manipulation.  One of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods. 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786.  The examiner can normally be reached on 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        5 April 2021